DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species (i) PSMA receptor antibody J591 and PSMA-617 peptide as the species of the first and second targeting therapeutic component and (ii) prostate cancer as the species of the specific cancer in the reply filed on 07/29/2021 is acknowledged. Claims reading on the elected species include 1-6, 10-15, 24-26, 48-50, 54-60.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020, 04/29/2021 and 08/23/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/11/2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 10-12, 15, 24-26, 48-50, 54, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bander et al., (US 7,514,078).
Bander discloses a method of treating prostate cancer in a subject, comprising administering to the subject an effective amount of an anti-prostate specific membrane antigen (PSMA) antibody (modified antibody), or antigen binding fragment thereof (reads on first agent comprising a first targeting component) (abstract and claim 1). The modified anti-PSMA antibodies, or fragments thereof, bind to human PSMA with high affinity and specificity, and thus can be used as diagnostic, prophylactic, or therapeutic agents in vivo and in vitro. the modified antibodies can be CDR-grafted, humanized, deimmunized, or, more generally, antibodies having the CDRs from a non-human antibody, e.g., murine J591, J415, J533 or E99 antibody, and a framework that is selected as less immunogenic in humans (Col. 3 line 10-20). Any combination of anti-PSMA antibodies is within the scope of the invention, e.g., two or more antibodies that bind to different regions of PSMA, e.g., antibodies that bind to two different epitopes on the extracellular domain of PSMA (reads on second targeting component) (Col. 4 line 40-45). In one embodiments, the anti-PSMA antibody, or antigen-binding fragment thereof, can be derivatized or linked to another molecular entity, typically a label or a therapeutic (e.g., a cytotoxic or cytostatic) agent. For example, the anti-PSMA antibody, or antigen-binding fragment thereof, can be coupled to a radioactive isotope such as an .alpha.-, .beta.-, or .gamma.-emitter, or a beta- and gamma-emitter. Examples of radioactive isotopes include (yttrium (90Y), lutetium (177Lu), actinium (225Ac), praseodymium, astatine (211At), rhenium (186Re), 212Bi or 213Bi), and rhodium (188Rh)), or one of the therapeutic isotopes listed above. The anti-PSMA antibody or antigen-binding fragment thereof can also be linked to another antibody to form, e.g., a bispecific or a multispecific antibody. (Col. 28 line 20+). In one embodiment, the compositions, e.g., the pharmaceutical compositions comprise a combination of two or more of the aforesaid anti-PSMA antibodies. For example, a composition, e.g., pharmaceutical composition, which comprises a deimmunized J591 antibody, in combination with another anti-PSMA antibody, or an antibody to another tumor cell-associated antigen, e.g., EGF receptor, Her-2/neu, etc. (Col. 29 line 30+). Additional disclosure includes methods and compositions can be used in combination with other therapeutic modalities. In one embodiment, the methods of the invention include administering to the subject a modified anti-PSMA antibody or fragment thereof, e.g., a modified anti-PSMA antibody or fragment thereof as described herein, in combination with a cytotoxic agent, in an amount effective to treat or prevent said disorder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, 24-26, 48-50 and 54-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bander et al., (US 7,514,078) in view of Kristell Chatalic et al. (Theranostics, 6(6), 849-861, 2016).
Bander discloses a method of treating prostate cancer in a subject, comprising administering to the subject an effective amount of an anti-prostate specific membrane antigen (PSMA) antibody (modified antibody), or antigen binding fragment thereof (reads on first agent comprising a first targeting component) (abstract and claim 1). The modified anti-PSMA antibodies, or fragments thereof, bind to human PSMA with high affinity and specificity, and thus can be used as diagnostic, prophylactic, or therapeutic agents in vivo and in vitro. the modified antibodies can be CDR-grafted, humanized, deimmunized, or, more generally, antibodies having the CDRs from a non-human antibody, e.g., murine J591, J415, J533 or E99 antibody, and a framework that is selected as less immunogenic in humans (Col. 3 line 10-20). Any combination of anti-PSMA antibodies is within the scope of the invention, e.g., two or more antibodies that bind to different regions of PSMA, e.g., antibodies that bind to two different epitopes on the extracellular domain of PSMA (reads on second targeting component)(Col. 4 line 40-45). In one embodiments, the anti-90Y), lutetium (177Lu), actinium (225Ac), praseodymium, astatine (211At), rhenium (186Re), bismuth (212Bi or 213Bi), and rhodium (188Rh)), or one of the therapeutic isotopes listed above. The anti-PSMA antibody or antigen-binding fragment thereof can also be linked to another antibody to form, e.g., a bispecific or a multispecific antibody. (Col. 28 line 20+). In one embodiment, the compositions, e.g., the pharmaceutical compositions comprise a combination of two or more of the aforesaid anti-PSMA antibodies. For example, a composition, e.g., pharmaceutical composition, which comprises a deimmunized J591 antibody, in combination with another anti-PSMA antibody, or an antibody to another tumor cell-associated antigen, e.g., EGF receptor, Her-2/neu, etc. (Col. 29 line 30+). Additional disclosure includes methods and compositions can be used in combination with other therapeutic modalities. In one embodiment, the methods of the invention include administering to the subject a modified anti-PSMA antibody or fragment thereof, e.g., a modified anti-PSMA antibody or fragment thereof as described herein, in combination with a cytotoxic agent, in an amount effective to treat or prevent said disorder.
Bander fails to specifically include second targeting agent such as PSMA 617-177Lu or PSMA I&T-177Lu in the composition.
177Lu-PSMA I&T radionuclide therapy. Chatalic discloses that recent developments in PCa-targeted radiopharmaceuticals have focused on prostate-specific membrane antigen (PSMA) ligands. PSMA is a favorable target for imaging and radionuclide therapy of PCa, because it is overexpressed in 90-100% of local PCa lesions, as well as in cancerous lymph node metastases and bone lesions. Furthermore, reports indicate that PSMA expression levels are further enhanced in high-grade, metastatic and castration-resistant PCa. For therapy, anti-PSMA monoclonal antibodies (J591) radiolabeled with 177Lu and 90Y and the small- molecule PSMA inhibitor [131I]MIP-1095 have shown promising therapeutic efficacy, although with moderate toxicity. Theranostic compounds, i.e. PSMA I&T and PSMA-617 (Fig. 1), are of great interest because they combine the potential of diagnosis and radionuclide therapy using one PSMA targeting molecule (page 850). Further to determine the therapeutic efficacy of 177-Lu-PSMA I&T, three groups of ten mice with subcutaneous LS174T-PSMA xenografts were injected intravenously with 100 MBq 177-Lu-PSMA I&T with or without 2-PMPA and tumor growth was monitored by caliper measurements (Figure 3, page 856).


    PNG
    media_image1.png
    266
    325
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    163
    570
    media_image2.png
    Greyscale


To assess potential renal toxicity of 177LU-PSMA I&T, three groups of four mice with subcutaneous LS174T-PSMA xenografts were injected intravenously with 100 MBq 177LU-PSMA I&T (0.35 nmol) in vehicle with or without 2-PMPA (50 nmol) coinjection, or with vehicle (PBS/ 0.5% BSA) (page 852). Additional disclosure includes that PSMA | &T is a highly promising theranostic agent for radionuclide imaging and therapy of PCa. Co- injection of 2-PMPA efficiently reduced renal uptake, thereby improving visualization of intraperitoneal tumor lesions in the vicinity of kidneys, adrenals, and spleen and protecting from nephrotoxicity after radionuclide therapy.
177Lu or PSMA I&T-177Lu agent into Bender’s  composition. The person of ordinary skill in the art would have been motivated to make those modifications because Chatalic teaches that PSMA I&T is a highly promising theranostic agent for radionuclide imaging and therapy of PCa. Co- injection of 2-PMPA efficiently reduced renal uptake, thereby improving visualization of intraperitoneal tumor lesions in the vicinity of kidneys, adrenals, and spleen and protecting from nephrotoxicity after radionuclide therapy (page 860) and reasonably would have expected success because PSMA is a favorable target for imaging and radionuclide therapy of PCa, because it is overexpressed in 90-100% of local PCa lesions, as well as in cancerous lymph node metastases and bone lesions.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.